UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-1962



ALFRED DUKE FORSTER,

                                                        Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General of the
United States,

                                                        Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A27-862-566)


Submitted:   April 6, 2007                  Decided:   May 23, 2007


Before TRAXLER, SHEDD, and DUNCAN, Circuit Judges.


Petition dismissed in part; denied in part by unpublished per
curiam opinion.


Alfred Duke Forster, Petitioner Pro Se. James Arthur Hunolt, M.
Jocelyn Lopez Wright, Lindsay L. Chichester, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Alfred Duke Forster, a native and citizen of Liberia,

petitions for review of a decision of the Board of Immigration

Appeals (Board) affirming the immigration judge’s finding that he

is removable as an aggravated felon, 8 U.S.C. § 1227(a)(2)(A)(iii),

and denying as a matter of discretion his request for a § 212(c)

waiver of deportation under 8 U.S.C. § 1182(c) (1994) (repealed in

1996).

            Under 8 U.S.C.A. § 1252(a)(2)(C) (West 2005), “we have no

jurisdiction to review a final order of removal of an alien

removable for having committed an aggravated felony.”               Ramtulla v.

Ashcroft, 301 F.3d 202, 203 (4th Cir. 2002).               We have jurisdiction

to     review   the   facts     that     trigger     the     applicability   of

§ 1252(a)(2)(C)--that Forster is an alien and that he was convicted

of an aggravated felony.           As we find that these facts were

established below, we have jurisdiction only to review Forster’s

constitutional claim. 8 U.S.C.A. § 1252(a)(2)(D) (West 2005); Mbea

v. Gonzales, __ F.3d __, __ n.1, 2007 WL 852346, at *1, n.1 (4th

Cir.     Mar.   22,    2007)    (No.      05-1204)    (holding      28   U.S.C.

§    1252(a)(2)(D)    permits   review     of   constitutional      claims   and

questions of law, under 8 U.S.C. § 1252(a)(2)(C)).

            Forster asserts that he was denied due process because

the Board did not have a full transcript of his hearing before the

immigration judge, after a tape malfunction rendered inaudible a


                                       - 2 -
portion of redirect and closing arguments.             This court has held

that aliens must be given “an opportunity to be heard at a

meaningful time and in a meaningful manner, i.e., [to] receive a

full and fair hearing on their claims.”         Rusu v. INS, 296 F.3d 316,

321-22 (4th Cir. 2002).        In order to receive relief on such a

claim, Forster must establish not only that a due process violation

occurred but also that he suffered prejudice from the violation.

Id. at 320.    Prejudice requires that the violation was likely to

affect the results of his hearing.        Jean v. Gonzales, 435 F.3d 475,

484 (4th Cir. 2006).       Here, counsel was given the opportunity to

recreate the missing portion of the record but opted instead to

submit written closing arguments.         As the Board found, Forster was

provided a full and fair hearing and the record was sufficient to

allow a complete review.     As Forster can show no prejudice from the

alleged due process violation, this claim lacks merit.

            Accordingly, we dismiss Forster’s petition for review in

part and deny it in part.      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the    court   and     argument   would   not   aid   the

decisional process.

                                              PETITION DISMISSED IN PART;
                                                           DENIED IN PART




                                    - 3 -